Citation Nr: 9930372	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  96-04 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for eczema, as 
secondary to exposure to Agent Orange.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bronchial asthma, 
as secondary to the exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to May 
1967.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which the RO found 
that new and material evidence to reopen previously denied 
claims for service connection for the residuals, and 
specifically eczema and bronchial asthma, of exposure to the 
herbicide Agent Orange had not been received.  

The issues of whether new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
a bronchial condition due to Agent Orange exposure, and 
entitlement to service connection for eczema due to Agent 
Orange exposure, are the subjects of a remand immediately 
following this decision.


FINDINGS OF FACT

1.  By a rating decision dated in January 1983, the RO denied 
service connection for the residuals of Agent Orange 
exposure.  The veteran did not perfect an appeal of that 
decision.

2.  A recent statement from the veteran's treating physician 
shows that the veteran is diagnosed with hand eczema.  

3.  The record contains evidence of a nexus between the 
veteran's current hand eczema and purported inservice 
exposure to Agent Orange.  



CONCLUSIONS OF LAW

1.  The RO's January 1983 rating decision denying service 
connection for the residuals of exposure to Agent Orange is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 3.104 
(1999).

2.  The claim for entitlement to service connection for 
eczema is reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The claim for entitlement to service connection for 
eczema due to Agent Orange exposure is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).


In this case, the veteran filed a claim in October 1982 for 
service connection for the residuals of exposure to the 
herbicide Agent Orange.  The RO denied this claim in January 
1983, and notified the veteran of that determination in 
February 1983.  The veteran did not appeal this decision.  

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  The unappealed, 
January 1983 RO decision is the last prior final decision 
concerning the claim for service connection of the residuals 
of exposure to Agent Orange.  To reopen a final claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  


In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the January 1983 decision with regard 
to the veteran's claim for service connection for the 
residuals of exposure to Agent Orange includes a statement 
proffered by the veteran's treating physician, David A. 
Cullison, Ph.D., M.D., dated in May 1995, indicating that the 
veteran has been diagnosed and is being treated for hand 
eczema.  These records were not considered in the previous 
denial.  In addition, these findings evidence a skin disorder 
not previously diagnosed.  As such, this evidence is both new 
and material.

The May 1995 statement showing the veteran has been diagnosed 
with hand eczema is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the Board concludes that the additional evidence 
constitutes new and material evidence sufficient to reopen 
the claim for hand eczema, claimed as the residuals of 
exposure to Agent Orange.

Because the Board is considering this claim on a de novo 
basis and the RO did not, the Board must address the matter 
of whether the veteran will be prejudiced by consideration of 
the case on its merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-
10.  In this case, because the claim is not well-grounded, as 
discussed below, a remand is unnecessary.  Cf. Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the Court 
finds the claim to be not well grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error); Winters, 
supra.


As the Board has determined that new and material evidence 
has been submitted and the case has been reopened under 38 
C.F.R. § 3.156(a), the Board must now determine whether the 
claim for eczema, claimed as the residuals of exposure to 
Agent Orange, is well-grounded.  See Hodge and Winters, 
supra.  The Board will discuss this in the following section.

II.  Whether the Claim for Service Connection for Eczema, as 
Secondary to Exposure to Agent Orange, is Well Grounded

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident that occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).


The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran has argued that his currently diagnosed eczema is 
the result of his active service, and specifically that it is 
the result of inservice exposure to the herbicide Agent 
Orange.  To this end, he has presented competent medical 
evidence, specifically a May 1995 statement from Dr. David 
Cullison, that he has been diagnosed, and is being treated, 
for eczema.  Dr. Cullison states, in pertinent part:

I have been treating [the veteran] since 
July 1993 for hand eczema probably 
related to his exposure in vietnam (sic) 
to Agent Orange.

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (1999), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a) (1999).  Such diseases identified by the 
regulations shall be service-connected if the veteran served 
on active duty in military, naval, or air service in the 
Republic of Vietnam during the Vietnam era and was exposed to 
an herbicide agent, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309 (e) (1999).


Eczema is not a condition for which the presumption granted 
in the regulations applies.  See 38 C.F.R. § 3.309(e) (1999).  
However, the U. S. Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Service connection may still be 
established for the veteran's currently diagnosed eczema by 
showing actual causation between the veteran's active service 
and his currently diagnosed eczema.  See 38 C.F.R. § 3.303(d) 
(1999).

With that in mind, the Board finds that the veteran's claim 
is well grounded.  The statement from Dr. Cullison discussed 
above satisfies the requirements delineated in Caluza with 
regard to the presence of a current disorder, an inservice 
injury (in the form of purported exposure to Agent Orange) 
and a nexus between the current disability and service.  


ORDER

The claim for service connection for residuals of exposure to 
Agent Orange is reopened and is found to be well grounded.


REMAND

The veteran also seeks to reopen his previously denied claim 
for a bronchial condition, as secondary to exposure to Agent 
Orange.  In August 1995, the RO issued a rating decision that 
denied this claim.  In October 1995, the veteran submitted a 
notice of disagreement to this decision.  The RO has not yet 
issued a 

statement of the case with regard to this issue.  The Court 
held in Manlincon v. West, 12 Vet. App. 238 (1999), that, 
when a notice of disagreement is filed, the Board should 
remand, rather than refer, the issue to the RO for the 
issuance of a statement of the case.  Consequently, the Board 
will remand the issue of whether new and material evidence 
has been submitted sufficient to reopen the previously denied 
claim for service connection of a bronchial condition, as 
secondary to exposure to Agent Orange, to the RO for the 
issuance of a statement of the case.

In addition, as discussed above, the Board has found that the 
veteran's claim for service connection for eczema as 
secondary to Agent Orange exposure, which had previously been 
denied by VA, has been reopened.  The Board has also found 
that this claim is well grounded.  Accordingly, this issue 
must be remanded to the RO for review of all pertinent 
evidence of record, to include that evidence that had been 
considered pursuant to the prior final denial of that claim.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:

1.  The RO should review the complete 
evidentiary record with regard to the 
veteran's claim for service connection 
for eczema, as secondary to exposure to 
Agent Orange, to include but not limited 
to the evidence that was of record at the 
time the January 1983 rating decision was 
rendered.

2.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case on that matter, and 
be provided with the appropriate period 
of time within which to respond thereto.


3.  The RO should prepare a statement of 
the case (or supplemental statement of 
the case) concerning the question of 
whether new and material evidence has 
been submitted sufficient to reopen the 
previously denied claim for service 
connection of a bronchial condition, as 
secondary to exposure to Agent Orange.

Thereafter, the case should be processed in accordance with 
the applicable regulations.  The veteran is notified that 
following the issuance of the statement of the case (or 
supplemental statement of the case), he must perfect a timely 
substantive appeal on any issue he wishes to appeal to the 
Board, and for which such appeal has not already been 
perfected.  Otherwise, the Board will not have jurisdiction.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the ultimate 
disposition of any claims that are the subject of this REMAND 
should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals







